Hunt, Justice,
concurring specially.
The majority has used New Jersey law to reverse what, under the facts of this case, appears to be an unfair result, that is, the complete termination of the wife’s alimony. I would not apply New Jersey law,4 but would reach the same result as the majority, following Georgia law.
The trial court’s finding of a meretricious relationship within the meaning of OCGA § 19-6-19 (b)5 was based on the husband’s proof that the wife received an economic benefit in that relationship. See *80Hathcock v. Hathcock, 249 Ga. 74, 76 (3) (287 SE2d 19) (1982). This court in Hathcock reversed the trial court because the trial court had construed OCGA § 19-6-19 (b) to prohibit modification on evidence of sexual intercourse without proof of an economic benefit to the former spouse from her cohabitation with the third party. We held in Hath-cock that modification was authorized without regard to financial circumstances resulting from the live-in lover relationship. We also held OCGA § 19-6-19 (b) would apply to the situation presented here, where there is proof of an economic benefit to the former spouse, without proof of a sexual relationship. In a case like this, where modification is sought based on proof solely of an economic benefit to the former spouse, resulting from that former spouse’s cohabitation, I would require the trial court, before modifying the husband’s alimony obligation, to consider the extent to which all or part of the alimony award is unnecessary by virtue of the economic benefit the former spouse derives, or has derived, from the meretricious relationship. Thereafter, the trial court may modify, or terminate, the alimony obligation, as fairness dictates.6 Accordingly, I would reverse and remand for such a consideration.
Decided March 15, 1991 —
Reconsideration denied March 27, 1991.
James J. Made, for appellant.
John S. Noell, Jr., for appellee.
I am authorized to state that Justice Weltner and Justice Fletcher join in this special concurrence.

 The parties’ reference in their agreement to the New Jersey case of Gayet v. Gayet, 456 A2d 102 (N.J. 1983), merely describes the type of situation in which the husband’s alimony might be reduced or terminated. In such a circumstance, the husband agreed to continue to pay the wife’s equitable share of his pension. The reference in the agreement to the New Jersey case does not authorize the application of New Jersey law, nor do any of the other facts cited by the majority.


 OCGA § 19-6-19 (b) provides, in pertinent part,
[T]he voluntary cohabitation of [the] former spouse with a third party in a meretricious relationship shall also be grounds to modify provisions made for periodic payments of permanent alimony for the support of the former spouse. As used in this subsection, the word “cohabitation” means dwelling together continuously and openly in a meretricious relationship with a person of the opposite sex.


 Termination is possible only by applying Georgia law to these facts. Under the majority result, New Jersey case law is to be applied on remand by the trial court. As I read Garlinger v. Garlinger, 347 A2d 799 (N.J. 1975), if this relationship has ended the trial court may not terminate alimony but may only provide modification for the period of time during which the relationship existed.